I respectfully concur in judgment only. The trial court in its sentencing consideration referred to the defendant as a "repeat offender." Clearly, the *Page 85 
defendant in this case is not a "repeat offender" under R.C.2929.22. R.C. 2929.01(A) defines "repeat offender" as follows:
"As used in sections 2929.01 to 2929.51 of the Revised Code:
"(A) `Repeat offender' means a person who has a history of persistent criminal activity, and whose character and condition reveal a substantial risk that he will commit another offense. It is prima-facie evidence that a person is a repeat offender if any of the following apply:
"(1) Having been convicted of one or more offenses of violence, and having been imprisoned pursuant to sentence for any such offense, he commits a subsequent offense of violence;
"(2) Having been convicted of one or more sex offenses as defined in section 2950.01 of the Revised Code, and having been imprisoned pursuant to sentence for any such offense, he commits a subsequent sex offense;
"(3) Having been convicted of one or more theft offenses as defined in section 2913.01 of the Revised Code, and having been imprisoned pursuant to sentence for any such offense, he commits a subsequent theft offense;
"(4) Having been convicted of one or more felony drug abuse offenses as defined in Chapter 2925. of the Revised Code, and having been imprisoned pursuant to sentence for any such offense, he commits a subsequent felony drug abuse offense;
"(5) Having been convicted of two or more felonies, and having been imprisoned pursuant to sentence for any such offense, he commits a subsequent offense;
"(6) Having been convicted of three or more offenses of any type or degree other than traffic offenses, alcoholic intoxication offenses, or minor misdemeanors, and having been imprisoned pursuant to sentence for any such offense, he commits a subsequent offense."
Thus, any consideration of the defendant as a "repeat offender" for the purpose of R.C. 2929.22(B)(1) is patently in error. The court may, considering all of the criteria in R.C.2929.22 and 2929.12, ultimately sentence a defendant to a maximum term under R.C. 4511.99(A)(1) depending on all the circumstances of the offense and the offender. However, the court's having any hard and fast rule that it will consistently sentence a defendant to the maximum jail sentence purely because he or she had a prior DUI offense, either inside or outside the five years mentioned in 4511.99(A)(1), would, in my opinion, be either an abuse of discretion or possibly cruel and unusual punishment depending on the circumstances of the offense and the offender. It is the legislature's function to determine whether a second DUI offense requires a mandatory sentence of six months or longer. The court, regardless of its best intentions for the protection of society, cannot in *Page 86 
every case base a maximum jail sentence simply because of a prior DUI conviction.
Because the record in this case cannot lead the writer to this conclusion, I concur in judgment only.